DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 09/28/2018. Claims 1, 9 and 14 are independent claims. Claims 1-20 have been examined and rejected in the current patent application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/28/2018. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on 09/28/2018 are accepted.

Claim Objections
Claim(s) 9 is/are objected to because lines 6-7 recite “with the BMC controller” should simply be “with the BMC” as “baseboard management controller controller” is repetitive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

(s) 1, 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Sung et al. (US 2007/0069851 A1, hereinafter "Sung").

Regarding independent claim 1, Ghetie discloses A method comprising: 
securely extracting data of a server (Para [0049], approach with higher security) from a baseboard management controller (BMC) of the server (Para [0026], BMC monitors physical state and communicates with external devices) having an integrated RFID (Radio-Frequency Identification) interface by (Para [0048], manageability server communicates with RFID reader to communicate with RFID tag of server; Para [0050], RFID sideband approach to retrieve error logs and other critical information from server to determine state of server, BMC side band method; Fig. 7, RFID tag integrated in server; Examiner asserts that as the claim is recited, it is unclear whether the RFID interface is integrated in the server or the BMC of the server and will be interpreted with the broadest reasonable interpretation in light of the applicant’s specification as being part of the server):
sending a query to the RFID interface (Para [0048], manageability server communicates with RFID reader to communicate with RFID tag of server); and 
retrieving the data from the integrated RFID (Para [0050], RFID sideband approach to retrieve error logs and other critical information from server).  
	However, Ghetie does not appear to specifically disclose a baseboard management controller (BMC) having an authenticator and sending an authentication value through the RFID interface to the authenticator of the BMC.
	In the same field of endeavor, Sung teaches a controller having an authenticator (Fig. 5, tag controller receives information from receiver and uses determiner to determine; Para [0074], determiner authenticates) and sending an authentication value through the RFID interface to the authenticator of the controller (Para [0070], receiver transmits key transmitted from external reader to controller; Para [0073-0074], determiner receives (from controller from receiver, Fig. 5) and uses key to determine whether to authenticate).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie with the invention of Sung. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Sung to yield the predictable result of privacy protection and improving security by only sending sensitive information upon authentication (Sung, Para [0003], [0074]).

Regarding dependent claim 5, the combination of Ghetie and Sung teaches the method of claim 1. Sung further teaches wherein securely extracting data of the server from the BMC further comprises: 
retrieving a key from the RFID interface responsive to sending the query to the RFID interface (Fig. 6, S110 reader receives pseudo ID from tag after query; Examiner asserts that in the context of the claim, a “key” can be anything that provides a means of gaining access to something, which is taught by Sung wherein the pseudo ID (i.e. key) provides access to a key (i.e. authentication value)); 
passing the key to an authentication server (Fig. 6, reader passes pseudo ID to authentication service provider); and 
retrieving the authentication value from the authentication server (Fig. 6, S120 reader receives key from authentication service provider).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie with the invention of Sung. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Sung to implement a trusted third provider to retrieve authentication information from, (Sung, Para [0003], Para [0031], Para [0074]).

Regarding dependent claim 7, the combination of Ghetie and Sung teaches the method of claim 1. Ghetie further discloses wherein the query is sent to the RFID interface via a radio frequency transmitter (Para [0048], manageability server communicates with RFID reader to communicate with RFID tag).  

	Regarding dependent claim 8, the combination of Ghetie and Sung teaches the method of claim 1. Ghetie further discloses wherein the extracted data is of a critical log, the critical log including a hardware model number, serial number, system hardware or system firmware configuration, error log data, or any combination thereof (Para [0050], RFID sideband approach to retrieve error logs and other critical information from server).  

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Sung et al. (US 2007/0069851 A1, hereinafter "Sung"), further in view of Zaretsky et al. (US 8,274,366 B2, hereinafter "Zaretsky").

Regarding dependent claim 2, the combination of Ghetie and Sung teaches the method of claim 1. However, the combination of Ghetie and Sung does not appear to specifically disclose wherein the BMC is powered off when retrieving the data from the RFID.  
	In the same field of endeavor, Zaretsky teaches wherein a system is powered off when retrieving data from an RFID (Col. 5: 61-67 to Col. 6: 1-10, stored information in RFID transponder in information handling system accessible without electrical power to information handling system).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Sung with the invention of (Zaretsky, Col. 3: 1-10).

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Sung et al. (US 2007/0069851 A1, hereinafter "Sung"), further in view of Zaretsky et al. (US 8,274,366 B2, hereinafter "Zaretsky"), further in view of Trier et al. (US 10,846,113 B1, hereinafter "Trier").

Regarding dependent claim 3, the combination of Ghetie, Sung and Zaretsky teaches the method of claim 2. Although Ghetie discloses powering on the BMC (Para [0039], restore power and BMC enabled and booted as normal),
However, the combination of Ghetie, Sung and Zaretsky does not appear to specifically teach the method further comprising: 
retrieving additional data from the BMC via an operating system of the server.  
In the same field of endeavor, Trier teaches retrieving additional data from the BMC via an operating system of a server (Col. 11: 59-64, power supplied to BMC; Col. 3: 27-30, operating system of BMC; Col. 18: 41-67, server computers comprise BMCs and management service used to retrieve operational status information from BMCs).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie, Sung and Zaretsky with the invention of Trier. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have been motivated to use the teachings (Trier, Col. 18: 64-67 to Col. 19: 1-6).

 	Regarding dependent claim 4, the combination of Ghetie, Sung, Zaretsky and Trier teaches the method of claim 3. The combination of Ghetie, Sung and Zaretsky does not appear to specifically teach, but Trier teaches wherein the additional data includes data from a BMC log, BIOS (Basic Input/Output System) log, hardware log, system event log, or any combination thereof (Col. 6: 38-50, perform BMC features such as logging and transmitting signals; Col. 18: 64-67 to Col. 19: 1-3, management service retrieves operational status information from BMCs).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie, Sung and Zaretsky with the invention of Trier. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have been motivated to use the teachings of Trier, wherein a BMC performs system management operations by logging operational status information, to allow an external management entity to retrieve information from instances running on the BMC and analyze the retrieved status information to improve the system by repairing issues or performing further analyzing (Trier, Col. 18: 64-67 to Col. 19: 1-6).

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Sung et al. (US 2007/0069851 A1, hereinafter "Sung"), further in view of Warner et al. (US 8,344,853 B1, hereinafter "Warner").

Regarding dependent claim 6, the combination of Ghetie and Sung teaches the method of claim 5. However, the combination of Ghetie and Sung does not appear to specifically teach wherein the authentication value is a hash of the key. 9064344713  
(Col. 6: 5-19, tag passes random number to reader which passes random number to database which hashes random number and is passed to reader and to tag to compare to tag generated hash to determine if reader is authenticated. After the reader is authenticated, access to RFID tag is provided/revealed. See abstract).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Sung with the invention of Warner. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One or ordinary skill in the art would have been motivated to apply Warner’s RFID communication techniques using encryption to authenticate entities involved in the communication, yielding the predictable result of improving security (Warner, Col. 3: 5-14).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Zaretsky et al. (US 8,274,366 B2, hereinafter "Zaretsky").

Regarding independent claim 9, Ghetie discloses A system comprising: 
a baseboard management controller (BMC) of a server having a powered-on status (Para [0039], power restored to BMC and normal boot has completed), a standby powered-on status (Para [0039], restore power to BMC (but prior to finalizing boot sequence)), and a standby powered-off status (Para [0036], BMC at rest, i.e. not powered-up); 
an RFID (Radio-Frequency Identification) interface, the RFID interface comprising (Para [0048], RFID tag of server to communicate with RFID reader):
a passive RFID circuit (Para [0051], RFID tag is a passive device; Examiner asserts that the RFID tag is comprised of an integrated circuit); 
(Para [0048], RFID reader to communicate with RFID tag of server; Para [0051], tag includes antenna to communicate with external devices); and 
a connector to connect the passive RFID circuit to the antenna (Para [0051], RFID tag is a passive device; Para [0051], RFID tag includes antenna to communicate with external devices; Examiner asserts that an RFID tag inherently is comprised of an integrated circuit connected to an antenna).  
	However, Ghetie does not appear to specifically disclose an RFID in direct communication with the BMC; and receive radio-frequency signals from an RFID reader when the BMC is in the standby powered-off status.
	In the same field of endeavor, Zaretsky teaches an RFID in direct communication with a controller (Col. 2: 43-46, controller coupled to RFID transponder via communication bus, controller operable to access system information); and receiving radio-frequency signals from an RFID reader when the system is in the powered-off status (Col. 6: 1-4, RFID transponder receives requests and transmits information via antenna; Col. 3: 5-10, RFID transponder can transmit response despite information handling system being powered down or off).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie with the invention of Zaretsky. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have been motivated to use the technique of Zaretsky to access system information while the system or computer component is powered down by using RFID technology, offering the improvement of making system information accessible despite the system being powered down (Zaretsky, Col. 3: 1-10).

Regarding dependent claim 10, the combination of Ghetie and Zaretsky teaches the system of claim 9. Ghetie further discloses wherein log data is stored at the RFID integrated circuit (Para [0053], memory 705 of RFID tag stores log of errors).  

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Zaretsky et al. (US 8,274,366 B2, hereinafter "Zaretsky"), further in view of Monahan (US 2011/0022524 A1, hereinafter "Monahan").

Regarding dependent claim 11, the combination of Ghetie and Zaretsky teaches the system of claim 10. Although Ghetie discloses passing critical log data to the RFID integrated circuit (Para [0050], RFID sideband approach to retrieve error logs and other critical information from server),
However, the combination of Ghetie and Zaretsky does not appear to specifically teach wherein the BMC, when in the powered-on status, passes data from the BMC to the RFID integrated circuit.  
	In the same field of endeavor, Monahan teaches wherein a motherboard circuit, when in the powered-on status, passes data from the motherboard circuit to the RFID circuit (Para [0017], data written to RFID transponder directly by motherboard CPU (while powered on) so that data can be read from RFID-PCB structure even when motherboard is in a powered-off state).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Zaretsky with the invention of Monahan. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Monahan to allow data to be read from an RFID structure even when the motherboard circuit is in a powered-off state (Monahan, Para [0017]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Zaretsky et al. (US 8,274,366 B2, hereinafter .

Regarding dependent claim 12, the combination of Ghetie and Zaretsky teaches the system of claim 9. However, the combination of Ghetie and Zaretsky does not appear to specifically teach to transfer static log data from the BMC to the RFID circuit when the BMC is in the standby powered-on status. 9064344714  
	In the same field of endeavor, Sprenger teaches to transfer data from a processing unit to an RFID circuit when the processing unit is in the standby powered-on status (Para [0022], all data stored in memory integrated into processing unit will be stored on RFID transponder when battery charge level falls below predetermined threshold; Examiner asserts that the claims do not clearly explain what “standby powered-on status” entails and will interpret the limitation as simply a powered-on status that is preparing for battery failure, i.e. powered-off, which is taught by Sprenger).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Zaretsky with the invention of Sprenger. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Sprenger to yield the predictable result of an RFID storing data so that the data will not be lost in the case of a battery failure (Sprenger, Para [0022]).
	However, the combination of Ghetie, Zaretsky and Sprenger does not appear to specifically teach wherein the BMC includes an Intelligent Platform Management Interface.
	In the same field of endeavor, Huang teaches wherein a BMC includes an Intelligent Platform Management Interface (Para [0042], management controller can be baseboard management controller and part of Intelligent Platform Management Interface to manage interface between system management software and platform hardware).
(Huang, Para [0042]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Zaretsky et al. (US 8,274,366 B2, hereinafter "Zaretsky"), further in view of Viswanathan et al. (US 2018/0295012 A1, hereinafter "Viswanathan"), further in view of Scarcello et al. (US 2009/0298366 A1, hereinafter "Scarcello").

Regarding dependent claim 13, the combination of Ghetie and Zaretsky teaches the system of claim 9. However, the combination of Ghetie and Zaretsky does not appear to specifically teach the system further comprising a server chassis housing the BMC and integrated RFID circuit.
	In the same field of endeavor, Viswanathan teaches a system comprising a server chassis housing a BMC and integrated RFID circuit (Para [0037], information handling system comprises housing, i.e. chassis; Fig. 7, information handling system includes management controller and wireless communication interface; Para [0032], management controller, i.e. baseboard management controller; Para [0024], wireless communication, i.e. RFID).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Zaretsky with the invention of Viswanathan. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have found it obvious to use the techniques of (Viswanathan, Para [0037]). 
	However, the combination of Ghetie, Zaretsky and Viswanathan does not appear to specifically teach wherein the antenna is configured to extend outside of the server chassis.
	In the same field of endeavor, Scarcello teaches wherein an antenna is configured to extend outside of a housing (Para [0013], antenna extends outside housing).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie, Zaretsky and Viswanathan with the invention of Scarcello. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have found it obvious to use the teachings of Scarcello to extend an antenna outside of housing to be able to better receive signals and allow for communication between devices (Scarcello, Para [0013-0014]).

Claim(s) 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Lairsey et al. (US 2019/0273798 A1, hereinafter "Lairsey").

Regarding independent claim 14, Ghetie discloses An apparatus comprising: 
an RFID (Radio-Frequency Identification) interface including (Para [0048], RFID tag of server to communicate with RFID reader):
an RFID circuit to be integrated (Fig. 7, RFID tag of server), the RFID circuit to collect log data from BMC (Para [0053], memory 705 of RFID tag stores log of errors; Para [0050], RFID sideband approach to retrieve error logs and other critical information to determine state of server); and
(Para [0051], RFID tag includes antenna to communicate with external devices).  
	However, Ghetie does not appear to specifically disclose an RFID to be integrated with a baseboard management controller; a connector connected to the BMC at a first end and to an antenna at a second end.
	In the same field of endeavor, Lairsey teaches an RFID to be integrated with a baseboard management controller (Fig. 1, information handling system comprising of management controller, i.e. BMC (Para [0035]) and wireless communication module using RFID technology (Para [0025]); Para [0028], information handling system may comprise a computer; Examiner asserts that the limitation of “integrated with” is very broad and can simply be interpreted as being integrated and working together in a device, such as a computer, which is taught by Lairsey); and a connector connected to the BMC at a first end and to an antenna at a second end (Para [0037], wireless interface, i.e. connector, connected to management controller and antenna).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie with the invention of Lairsey. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have found it obvious to apply the teachings of Lairsey to implement wireless communication using RFID technology to act as an interface between a BMC system and another information handling system to allow the other information handling system, such as an administrator, to monitor and diagnose problems with the BMC system that may have caused failure of the BMC system (Lairsey, Para [0035, 0037]).

Regarding dependent claim 20, the combination of Ghetie and Lairsey teaches the apparatus of claim 14. Ghetie further teaches wherein the log data includes data from a BMC log, BIOS (Basic (Para [0050], error log, critical information to determine state of server).

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Lairsey et al. (US 2019/0273798 A1, hereinafter "Lairsey"), further in view of Monahan (US 2011/0022524 A1, hereinafter "Monahan").

Regarding dependent claim 15, the combination of Ghetie and Lairsey teaches the apparatus of claim 14. Although Ghetie discloses the apparatus further comprising an RFID tag to store the collected log data (Para [0053], memory 705 of RFID tag stores log of errors),
The combination of Ghetie and Lairsey does not appear to specifically teach an RFID tag to store data when the BMC is in a powered-off status.
In the same field of endeavor, Monahan teaches an RFID tag to store data when a device is in a powered-off status (Para [0017], data written to RFID transponder directly by motherboard CPU so that data can be read from RFID-PCB structure even when motherboard is in a powered-off state).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Lairsey with the invention of Monahan. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Monahan to allow data to be read from an RFID structure even when the motherboard circuit and its components are in a powered-off state (Monahan, Para [0017]).

Regarding dependent claim 19, the combination of Ghetie and Lairsey teaches the apparatus of claim 14. Although Ghetie discloses passing critical log data to the RFID integrated circuit (Para [0050], RFID sideband approach to retrieve error logs and other critical information from server),

	In the same field of endeavor, Monahan teaches wherein a motherboard circuit, when in the powered-on status, passes data from the motherboard circuit to the RFID circuit (Para [0017], data written to RFID transponder directly by motherboard CPU (while powered on) so that data can be read from RFID-PCB structure even when motherboard is in a powered-off state).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Lairsey with the invention of Monahan. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Monahan to allow data to be read from an RFID structure even when the motherboard circuit is in a powered-off state (Monahan, Para [0017]).

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Lairsey et al. (US 2019/0273798 A1, hereinafter "Lairsey"), further in view of Viswanathan et al. (US 2018/0295012 A1, hereinafter "Viswanathan"), further in view of Scarcello et al. (US 2009/0298366 A1, hereinafter "Scarcello").

	Regarding dependent claim 16, the combination of Ghetie and Lairsey teaches the apparatus of claim 14. However, the combination of Ghetie and Lairsey does not appear to specifically teach wherein the RFID circuit is housed by a server chassis.
	In the same field of endeavor, Viswanathan teaches an RFID circuit housed by a chassis (Para [0037], information handling system comprises housing, i.e. chassis; Fig. 7, information handling system includes management controller and wireless communication interface; Para [0032], management controller, i.e. baseboard management controller; Para [0024], wireless communication, i.e. RFID).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Lairsey with the invention of Viswanathan. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have found it obvious to use the techniques of Viswanathan to house components of a system using a chassis including mechanical features to support the various components of the system (Viswanathan, Para [0037]). 
	However, the combination of Ghetie, Lairsey and Viswanathan does not appear to specifically teach wherein the antenna is configured to extend outside of the server chassis.
	In the same field of endeavor, Scarcello teaches wherein an antenna is configured to extend outside of a housing (Para [0013], antenna extends outside housing).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie, Lairsey and Viswanathan with the invention of Scarcello. The motivation for doing so would be use of a known technique to improve similar devices in the same way. One of ordinary skill in the art would have found it obvious to use the teachings of Scarcello to extend an antenna outside of housing to be able to better receive signals and allow for communication between devices (Scarcello, Para [0013-0014]).

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghetie et al. (US 2018/0096151 A1, hereinafter "Ghetie") in view of Lairsey et al. (US 2019/0273798 A1, hereinafter "Lairsey"), further in view of Sung et al. (US 2007/0069851 A1, hereinafter "Sung").

Regarding dependent claim 17, the combination of Ghetie and Lairsey teaches the apparatus of claim 14. Ghetie further discloses wherein the antenna transmits a radio-frequency signal of collected (Para [0051], RFID tag includes antenna to communicate with external devices; Para [0053], memory 705 of RFID tag stores log of errors).  
	However, the combination of Ghetie and Lairsey does not appear to specifically teach transmitting in response to receiving an authentication value.
	In the same field of endeavor, Sung teaches transmitting in response to receiving an authentication value (Para [0073-0074], determiner receives (from controller from receiver, Fig. 5) and uses key to determine whether to authenticate; Para [0075], when determiner authenticates, transmitter transmits information to authenticated device).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Lairsey with the invention of Sung. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Sung to yield the predictable result of privacy protection and improving security by only sending sensitive information upon authentication (Sung, Para [0003], [0074]).

Regarding dependent claim 18, the combination of Ghetie and Lairsey teaches the apparatus of claim 14. Ghetie further discloses wherein the antenna transmits an RFID signal responsive to a query for the collected log data (Para [0048], manageability server communicates with RFID reader to communicate with RFID tag; Para [0050], RFID sideband approach to retrieve error logs and other critical information; Para [0051], tag includes antenna to communicate with external devices).  
	However, the combination of Ghetie and Lairsey does not appear to specifically teach transmitting an RFID signal including a lookup value responsive to a query.
	In the same field of endeavor, Sung teaches transmitting an RFID signal including a lookup value responsive to a query (Fig. 6, S110 reader receives pseudo ID from tag after query; Fig. 6, reader passes pseudo ID to authentication service provider; Fig. 6, S120 reader receives key from authentication service provider).  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ghetie and Lairsey with the invention of Sung. The motivation for doing so would be applying a known technique to a known device ready for improvement to yield predictable results. One of ordinary skill in the art would have been motivated to apply the teachings of Sung to implement a trusted third provider to retrieve authentication information from, yielding the predictable result of privacy protection and improving security of information (Sung, Para [0003], Para [0031], Para [0074]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE S HAM whose telephone number is (571)272-4377.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI A SHIFERAW can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/STEPHANIE S HAM/Examiner, Art Unit 2497                                                                                                                                                                                                        /ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497